Citation Nr: 0941781	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-28 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1962 to January 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana (RO) which declined to reopen the Veteran's 
claim for service connection for diabetes mellitus based on 
the lack of new and material evidence.  The Veteran has 
perfected an appeal to this issue. 

It is noted that the RO originally denied the Veteran's 
original claim for service connection for diabetes mellitus 
in a January 2003 rating decision, finding that the Veteran's 
exposure to Agent Orange could not be verified and his 
disability was not otherwise related to service.  The Veteran 
did not appeal and the January 2003 rating decision is the 
last final decision of record.

In the August 2007 statement of the case, the RO reopened the 
Veteran's claim for service connection for diabetes mellitus 
but denied the claim on the merits.  Notwithstanding the RO's 
actions, it is incumbent on the Board to adjudicate the new 
and material issue before considering the claim on its 
merits.  The question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001)(the 
Board has a jurisdictional responsibility to consider whether 
it was proper for the RO to reopen a previously denied 
claim).  The Board has accordingly characterized the issue as 
shown on the title page.

In August 2009, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claims folder. 

FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied service 
connection for diabetes mellitus based upon the finding that 
in-service exposure to Agent Orange could not be verified and 
his disability was not otherwise related to service; the 
Veteran did not appeal that decision.

2.  None of the additional pertinent evidence received since 
the January 2003 rating decision relates to an unestablished 
fact (evidence of in-service exposure to Agent Orange or 
evidence that shows his disability is otherwise related to 
service) necessary to substantiate the claim, or raises a 
reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied service 
connection for diabetes mellitus became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence to reopen service connection 
for diabetes mellitus has not been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim to reopen, in addition to the 
general notice for the underlying service connection claim, 
the VCAA requires that the Secretary look at the bases for 
the denial in the prior decision and to provide the veteran 
with a notice letter that describes what evidence would be 
necessary to substantiate the unestablished element(s) 
required to award service connection.  Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  The veteran must also be notified of 
what constitutes both "new" and "material" evidence 
pertaining to the unestablished element(s) in order to reopen 
the previously denied claim.  Id. 

Here, prior to the March 2007 RO decision in the matter, VA 
sent a letter to the Veteran in August 2006 that addressed 
all notice elements concerning his claim to reopen a claim 
for service connection for diabetes mellitus.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claim, to include the types of evidence 
needed in order to substantiate his claim for service 
connection, and apprised the Veteran as to his and VA's 
respective duties for obtaining evidence.  In addition, the 
RO noted what evidence and information the Veteran was 
required to provide, and what evidence and information that 
VA was required to provide.  The letter also advised the 
Veteran of the basis for the previous denial of his claim, 
and of what types of evidence constituted both "new" and 
"material" evidence necessary to reopen the claim.  In the 
August 2006 notice letter, VA also informed the Veteran how 
it determines the disability rating and the effective date 
for the award of benefits if service connection is to be 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran has submitted correspondence 
which indicates his belief that VCAA must notify him of "the 
existence of negative evidence and how to counter this 
evidence."  See, e.g., the July 2006 Statement in Support of 
Claim.  However, the United States Court of Appeals for the 
Federal Circuit has specifically found that VCAA notice "may 
be generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055 
(Fed. Cir. 2007) at 1062.  The Court has further stated since 
38 U.S.C.A. § 5103(a) "deals only with information and 
evidence gathering prior to the initial adjudication of a 
claim . . . it would be senseless to construe that statute as 
imposing upon the Secretary a legal obligation to rule on the 
probative value of information and evidence presented in 
connection with a claim prior to rendering a decision on the 
merits itself."  See also Locklear v. Nicholson, 20 Vet.App. 
410 at 415 (2006).  Therefore, the contentions that the 
Veteran should be provided notification as to the adequacy of 
the evidence in his case is meritless.  

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim for service connection for diabetes 
mellitus, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  Further, the RO has 
made several attempts to verify the Veteran's alleged 
inservice exposure to herbicide agents, including obtaining a 
list from the Department of Defense on the Use, Testing, and 
Storage of Dioxon Containing Herbicides outside Vietnam and 
sending an inquiry to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  See BVA Fast Letter 09-20 
(May 6, 2009). 

As to VA's duty to provide an examination, it only applies 
when such an examination is necessary to decide a claim.  
Here, VA did not provide the Veteran with an examination in 
connection with his claim for diabetes mellitus; however, the 
Board finds that an examination was not necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  

VA has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the McClendon analysis above, the Board does not find: 
(2) that the evidence establishes that the Veteran was 
exposed to Agent Orange during service; or (3) that the 
evidence shows there is an indication that the current 
disability may be otherwise associated with the Veteran's 
service.  There is no evidence showing that the Veteran was 
exposed to Agent Orange during service.  In regards to the 
Veteran's assertions that his current condition is based on 
secondary exposure to working near or working on aircrafts 
that flew into Vietnam, there are no current medical studies 
that show harmful health effects for any such secondary or 
remote herbicide contact that may have occurred.  The Veteran 
also has not submitted any medical evidence that would 
indicate a nexus based on secondary exposure. Additionally, 
there is no evidence that shows that suggests that the 
Veteran's disability is otherwise related to his service.  
Accordingly, an examination at this time is not necessary.  
See id.

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Application to Reopen the Claim Based on New and Material 
Evidence 

The Veteran seeks to reopen a claim of service connection for 
diabetes mellitus.  In July 2006, the Veteran initiated the 
current claim on appeal.  Specifically, the Veteran argued 
that his diabetes mellitus was caused by in-service exposure 
to Agent Orange while he was stationed in Thailand.  In a 
March 2007 rating decision, the RO declined to reopen the 
claim because new and material evidence had not been 
received.

The Veteran's claim for service connection was previously 
denied by a rating decision in January 2003.  In that rating 
decision, RO denied the Veteran's claim because exposure to 
Agent Orange could not be verified and his disability was not 
otherwise related to service.  The Veteran did not appeal, 
and the January 2003 rating decision became final.  See 
38 C.F.R. §§ 20.302, 20.1103. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett, supra.

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   

Evidence of record at the time of the last final decision, 
the January 2003 rating decision, consisted of the Veteran's 
service treatment records and personnel records, a December 
2002 private medical statement from Dr. M. N. and the 
Veteran's statements.

The Veteran's service treatment records contain the report 
from his November 1964 examination prior to separation.  In 
that report, the examiner evaluated the Veteran's endocrine 
system as normal and urinalysis was negative.  On an 
associated medical history report, the Veteran did not 
indicate any problems with sugar or albumin in his urine 
during service or any other symptoms indicative of diabetes 
mellitus. 

A review of the Veteran's service personnel records shows 
that he was stationed overseas in the United States Pacific 
Command from September 1962 to March 1964 where his military 
occupational specialty (MOS) was a supply clerk.  The record 
further shows the following: from September 21, 1962 to June 
30, 1963 he was stationed in Okinawa (Naha and Kedana); from 
July 1, 1963 to July 17, 1963 he travelled enroute to 
Thailand; from July 18, 1963 to December 11, 1963 he was 
stationed in Korat, Thailand; and from December 12, 1963 to 
March 8, 1964 he returned and was stationed in Okinawa.  At 
the time of the last final decision, the record did not 
contain any evidence that showed herbicide use (including 
Agent Orange) in these locations during the specified 
periods. 

A December 2002 medical statement from Dr. M.N. indicates a 
relationship between the Veteran's current diabetes mellitus 
and in-service exposure to Agent Orange.  This medical nexus 
opinion appears to be based on the Veteran's subjective 
history of herbicide exposure in service.
In January 2003, the RO denied the Veteran's claim because 
the evidence failed to verify in-service exposure to Agent 
Orange or that his disability was otherwise related to 
service.  As discussed above, that decision was final.

In order for the Board to now reopen the Veteran's claim for 
service connection for diabetes mellitus, the Board must find 
that new and material evidence received has been submitted 
since the last final decision in January 2003. 

To be "new", this evidence must not be redundant of that 
which was already on file in 2003.  To be "material", this 
new evidence must relate to an unestablished fact necessary 
to substantiate the claim.  Here, evidence related to that 
unestablished fact would be evidence which shows the Veteran 
was exposed to Agent Orange during service or which shows his 
disability is otherwise related to service.   Essentially, 
the additional evidence must at least indicate that the 
Veteran was likely exposed to Agent Orange while stationed in 
Thailand or Okinawa or that his disability is otherwise 
related to service.  Finally, this new and material evidence 
must raise a reasonable possibility of substantiating the 
claim.  As explained below, the Board finds that no such 
evidence has been received. 

The evidence added to the claim file since the January 2003 
rating decision, consists of the following: post-service 
treatment from Dr. M.N. that show the Veteran was diagnosed 
with onset adult diabetes mellitus in February 2001 and he 
was subsequently treated for this condition; post-service 
treatment records from VA Medical Center in Fort Harrison 
from February 2002 to March 2009 that show treatment for 
diabetes mellitus; several internet website articles that 
indicate the use of herbicide agents in Thailand during the 
Vietnam era, including history of Operation RANCH HAND; a 
Department of Defense list of Use, Testing, and Storage of 
Dioxon Containing Herbicides outside Vietnam; a Summary of 
the use of Agent Orange in Operation Red Hat (Okinawa); a VA 
memorandum on Herbicide Use in Thailand during the Vietnam 
Era; a January 2008 RO memorandum indicating that Veteran's 
exposure to Agent Orange in Thailand and Okinawa could not be 
verified; a February 2008 response from JSRRC that the 
Veteran's exposure to Agent Orange in Okinawa and Thailand 
could not be verified; and the Veteran's statements and 
testimony during the August 2009 hearing. 

The additional post-service treatment records show that the 
Veteran received treatment for diabetes mellitus.  None of 
the treatment records, however, contains a medical opinion 
regarding the etiology of the Veteran's disability.  Since 
the additional treatment records only contain information 
that was already of record prior to 2003, i.e., that the 
Veteran has a current diagnosis of diabetes mellitus, these 
records do not constitute material evidence to reopen the 
claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence).

The additional records containing information about the use 
of herbicides in Thailand and Okinawa are also insufficient 
to reopen the Veteran's claim.  A review of the records does 
not show herbicide use, including Agent Orange, where the 
Veteran was located in Thailand and Okinawa during the period 
when he was stationed at those locations. 

Specifically, the evidence indicates that the herbicides were 
used in Thailand from 1964 to 1965 (with confirmed use from 
April 2, 1964 to September 8, 1964).  The Veteran was no 
longer stationed in Thailand after December 1963.  The 
records pertaining to Operation Red Hat show herbicide agents 
were stored and then later disposed in Okinawa from August 
1969 to March 1972, several years after the Veteran returned 
to the United States in March 1964. 

The additional evidence also shows that a component of 
Operation RANCH HAND (the primary units used to spray Agent 
Orange throughout Vietnam) was employed in Thailand from 
August 30, 1963 to September 16, 1963.  During this period 
the unit was deployed to Thailand in order to spray crops 
with insecticides used to control malaria-carrying 
mosquitoes.  None of these scheduled sprays was used to 
release herbicide agents.  

The VA memorandum on Herbicide Use in Thailand showed that 
there was sporadic non-tactical (commercial) herbicide use 
within fenced perimeters of Thailand bases.  The memorandum 
further showed that in order for a veteran to be exposed to 
these herbicides, he would need to be in contact with the 
base perimeter and that such exposure would have required a 
veteran to walk the perimeter of bases, a duty likely 
attributed to security police.  Here, the Veteran's MOS was a 
supply clerk and his duties therefore did not likely entail 
walking the base perimeter.  

Accordingly, the additional evidence concerning information 
on herbicide use in Thailand and Okinawa, though new, is not 
material, since it is against the claim. 
See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence 
that is unfavorable to a claimant is not new and material).

The Veteran's testimony during the August 2009 Travel Board 
hearing does not provide any new evidence to reopen the claim 
for service connection.  The Veteran testified that he was 
stationed in Thailand during service and that while he was 
stationed in Thailand, he came into contact with helicopters 
and monies that had previously been in Vietnam.  This 
testimony is merely cumulative of the other evidence of 
record contained in statements from the Veteran (see, e.g., 
the Veteran's November 2001 and June 2002 statements) and 
cannot reopen the claim.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  

Further, the Veteran's additional assertions that his 
exposure to Agent Orange was secondary to working near or on 
aircrafts that flew into Vietnam or handled equipment or 
monies from Vietnam are not sufficient to reopen the claim.  
Although the Veteran is competent to attest to facts 
surrounding his claim, as a lay person, he is not competent 
to offer opinions that require medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  The Veteran's 
assertions cannot reopen the claim.

After a careful review of the claim file, the Board finds 
that since the last final decision in January 2003, no new 
and material evidence has been received to reopen the 
Veteran's claim.  The newly received evidence in this case 
does not pertain to the unestablished fact (evidence of 
inservice exposure to Agent Orange) necessary to establish 
this claim.  The additional treatment records only show that 
the Veteran continued to seek treatment for diabetes mellitus 
and the record does not indicate an etiology for his 
disability or provide a medical nexus statement.  To the 
extent that the evidence pertaining to herbicide use in 
Okinawa and Thailand added since 2003 addresses the 
unestablished fact necessary to substantiate the claim 
(evidence of inservice exposure to Agent Orange), the 
additional evidence only provides general information 
regarding herbicide use in those locations and does not 
provide VA with specific information necessary to verify the 
Veteran's claimed inservice exposure.  This additional 
evidence does not raise a reasonable possibility of 
substantiating the claim.

Based on the foregoing, the Board finds that new and material 
evidence has not been received and the matter may not be 
reopened.  See 38 C.F.R. § 3.156. 


ORDER

New and material evidence not having been received, the claim 
of service connection for diabetes mellitus is not reopened, 
and service connection remains denied.



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


